Citation Nr: 0933753	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  03-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to 
May 1958.  He died in February 1990.  The appellant is 
seeking recognition as his surviving spouse for VA purposes.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found that the appellant was not 
entitled to recognition as the Veteran's surviving spouse for 
VA purposes.

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in February 2003, a 
transcript of which is of record.  Further, the record 
reflects that the appellant had also requested a Board 
hearing in conjunction with her appeal, and that such a 
hearing was scheduled for November 2004.  However, she 
withdrew this hearing request in an October 2004 statement.  
See 38 C.F.R. § 20.702(e) (2008).

In an April 2005 decision, the Board concluded that the 
appellant was not entitled to recognition as the Veteran's 
surviving spouse for VA purposes. She appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2007 decision, the Court 
vacated the Board's April 2005 decision and remanded the 
matter to the Board.  

In an October 2007 decision, the Board again concluded that 
the appellant was not entitled to recognition as the 
Veteran's surviving spouse for VA purposes.  She appealed 
this determination to the Court.  In a November 2008 
decision, the Court vacated the Board's October 2007 decision 
and remanded the matter to the Board.  


FINDINGS OF FACT

1.  The Veteran died in February 1990.  

2.  The appellant's June 2007 statement is not credible in 
light of information to the contrary.  

3.  There is information in the record that shows that the 
appellant had knowledge that her Mexican divorce was not 
valid at the time of her attempted marriage to the Veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3) and 
(31) 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205, 3.206 (2008); VAOPGCPREC 58-91. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence in his 
possession that may be relevant to the claim.  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule). 

Here, the Board notes that the RO sent correspondence to the 
appellant in July 2001 to the effect that her claim for VA 
benefits depended upon the legal status of her previous 
marriage and divorce.  Moreover, included with a September 
2002 letter from a Member of Congress were several documents 
pertaining to the applicable laws that the appellant had 
compiled handwritten notations upon and sent to the Member of 
Congress to obtain his support of her claim.  These documents 
clearly show that she was aware of the applicable laws and 
regulations, as well as what was necessary to establish 
entitlement to the benefits she sought.  Hence, she has 
demonstrated that she had constructive knowledge of the 
information required to support her claim for recognition as 
the Veteran's surviving spouse for the purpose of VA 
benefits.  

Finally, the Board observes that the appellant and her 
representative or attorney have had the opportunity to 
present evidence and argument in support of her claim, to 
include at the February 2003 RO hearing, and in response to 
the Court's May 2007 decision and the Board's September 2007, 
90-day letter.  In response to the 90-day letter sent to her 
after the Court's remand, the appellant, through her 
attorney, submitted a handwritten statement in which she 
reported that she did not have knowledge that there was an 
impediment to her marriage to the Veteran; and remarked that 
she had no further evidence to submit in support of her 
claim.  In response to the Board's March 2009 90-day letter 
sent after the November 2008 Court decision and remand, the 
appellant's attorney submitted written arguments in support 
of the claim in May 2009, with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2008).  

Again, the Board also observes that neither the appellant nor 
her attorney expressed any disagreement with the Board's 
prior findings that the notice provisions of the VCAA had 
been satisfied to the extent that they were applicable.  She 
has also not identified the existence of any other relevant 
evidence that has not been obtained or requested by VA.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, this Court has concluded that the VCAA does not 
apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  There is 
no additional notice that should be provided and there has 
been a complete review of all the evidence without prejudice 
to the appellant.  As such, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for recognition as the 
surviving spouse of the Veteran, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Factual Background

In August 1966, in conjunction with his claim for pension 
benefits as well as an additional allowance for his spouse, 
the Veteran submitted documents written in Spanish, which 
translated, reflect that the appellant was granted a divorce 
from A.R. by a Mexican court on August [redacted], 1961.  These 
documents also reflect that the Veteran underwent a marriage 
ceremony to the appellant in Mexico on August [redacted], 1961.  The 
Veteran's and appellant's first child was born six months 
later, in February 1962.  

The record reflects that the RO requested an opinion from 
VA's Regional Counsel as to whether the Veteran may be 
accepted as a married man based upon his ceremonial marriage 
to the appellant in Mexico in August 1961.  In a 
November 1966 opinion, the VA District Counsel noted that the 
translation of the Mexican decree recited that the appellant 
appeared personally in the Mexican court; that A.R. was 
served in New York, but did not answer; that there was no 
evidence of the appellant's domicile in Mexico; that the 
recitals of past events in the decree justified the 
conclusion that the appellant was domiciled in New York at 
the time of the divorce and remarriage to the Veteran; and 
that the appellant and the Veteran were now domiciled in New 
York.  

The divorce decree also noted that the Court was competent to 
resolve the suit because the appellant "proved to be legally 
registered in the Official Book of residents of this City."

Based on the foregoing, the Regional Counsel concluded that 
this was at best an ex parte divorce.  The Regional Counsel 
noted that, pursuant to Rosenbaum v. Rosenbaum, 309 N.Y. 371, 
130 N.E. 2d 902 (1955), it was of "no more validity than a 
so-called mail-order divorce."  Therefore, the courts of New 
York would not recognize the appellant's divorce from A.R. as 
valid.  Consequently, she was not free to marry the Veteran, 
and he may not be accepted as a married man on the basis of 
that marriage.  

The Veteran was informed by correspondence dated in December 
1966 that the appellant's Mexican divorce was not recognized 
for VA purposes, and as a result that he could not be paid 
additional benefits for a wife.  

In an August 1967 opinion, VA's District Counsel noted that a 
determination had been requested as to whether the appellant 
may be recognized as the wife of A.R. if she could not be 
recognized as the wife of the Veteran.  The record reflects 
that A.R. also had active military service.  The VA District 
Counsel summarized the circumstances of the appellant's 
marriage to A.R., including the fact that in August 1961 she 
went to Mexico and obtained a divorce from A.R.  VA's 
District Counsel referenced the November 1966 opinion that 
the divorce obtained by the appellant was void because the 
Mexican courts did not obtain jurisdiction of the defendant, 
A.R.  It was also noted that in June 1967, the appellant 
asked to be recognized as the wife of A.R. if she was not 
considered the wife of the Veteran whom she married in Mexico 
in August 1961.

With respect to this inquiry, the District Counsel stated 
that although the appellant's marriage to the Veteran was 
void, she, as plaintiff, obtained a final judgment of divorce 
against A.R., and she "thereby became estopped to deny the 
validity of the divorce decree, notwithstanding the fact that 
the decree may be void."  The District Counsel noted that in 
a separate case, the Solicitor stated in February 1950 that 
VA may make its own determination as to whether the principle 
of estoppel should be applied so as to preclude a claimant 
(in this case, the appellant) from setting up the invalidity 
of the divorce decree to derive advantage from a marital 
status she endeavored to terminate.  In view of the 
foregoing, it was the opinion of the District Counsel that 
the appellant, for VA purposes, may not be regarded as the 
wife of either A.R. or the Veteran.  

The record reflects the Veteran died in February 1990.  His 
death certificate lists the appellant as his surviving 
spouse.  

In September 2000, the appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
in which she claimed, among other things, that she was the 
Veteran's surviving spouse.  She indicated that the Veteran 
had only been married once, but she left blank the question 
pertaining to how many times she had been married, and did 
not fill in the information regarding her marriage to A.R. 

By correspondence dated in July 2001, the RO informed the 
appellant that her claim could not be decided until they had 
received a judgment regarding the legality of her divorce 
from A.R.  It was noted that several decisions were reached 
by the District Counsel that did not recognize her as the 
widow of either A.R. or the Veteran.  Therefore, her case had 
been sent to VA's Regional Counsel for reconsideration of the 
legal status of her previous marriages and divorce.  

In an opinion dated later in July 2001, the Regional Counsel 
noted that they had been requested to determine whether the 
appellant may be recognized as the widow of the Veteran.  The 
Regional Counsel noted that they had reviewed the Veteran's 
claims file, as well as the claims file of A.R., and 
summarized the findings of the prior legal opinions 
promulgated in November 1966 and August 1967.  With respect 
to the current request, the Regional Counsel noted that the 
November 
1966 opinion cited to the Rosenbaum case, and that their 
research revealed that the case was still good law.  
Therefore, the Regional Counsel reaffirmed their 1966 opinion 
which held that the Veteran was never legally married to the 
appellant.  Accordingly, she could not now be considered his 
widow for VA purposes either.  Regarding the August 1967 
opinion, the Regional Counsel noted that it was not 
inconsistent with their earlier opinion, which they had just 
cited and reaffirmed.  Further, it was noted that the Board 
had reached the same conclusion in a March 1968 decision when 
the appellant had appealed a denial of apportionment of 
A.R.'s pension.  

Based on the foregoing, the RO determined that the appellant 
was not entitled to recognition as the Veteran's surviving 
spouse for VA purposes.  The appellant appealed, contending 
that the opinion was "absurd."  She maintained that A.R. was 
served with divorce papers, and that she did not divorce A.R. 
and marry the Veteran on the same day, but a few months 
later.  She also stated that she did not know where A.R. 
currently was, and that she knew in her heart that she was 
the widow of the Veteran.  

During the course of an RO hearing in February 2003, the 
appellant stated that she and the Veteran were married for 
many years before his death, and that the Social Security 
Administration (SSA) considers her to be the Veteran's wife.  
She testified that she filed the divorce papers in May 
(presumably 1961) and that she did not go to Mexico until 
August.  She stated they would not serve A.R. the divorce 
papers because he was incompetent and schizophrenic.  She 
further testified that there was no way in New York, with him 
being institutionalized, to even get a divorce, and that she 
even tried to get an annulment.  

The appellant has submitted copies of documents from the 
Archdiocese of New York regarding her marriage to A.R., dated 
in December 1960, January 1967, and March 1967.  These 
documents indicate she was seeking an annulment from A.R., 
but do not indicate that an annulment was actually granted.  
The December 1960 letter from Rev. [redacted] noted that 
more than two years had elapsed since they had written to her 
regarding the status of her marriage case.  He asked that she 
notify him if she was still interested in bringing her case 
to a conclusion.  In the January 1967 letter, she was again 
advised that if she wanted her case brought to a conclusion, 
she should telephone or come in person to discuss the matter.    

The appellant has also contended that SSA has recognized her 
as the Veteran's spouse.  In support of her claim, she 
submitted an August 1964 SSA Hearing Examiner's Decision 
regarding, in part, whether she was entitled to wife's 
insurance benefits based on the wages of A.R. for the period 
from August 1961 through August 1963, as well as of the 
Veteran between August 1961 and July 1964.  

Among other things, this decision noted that the appellant 
had testified that she had started annulment proceedings 
regarding her marriage to A.R. with the Catholic Church in 
1960, but certain details were never resolved and the final 
steps of the annulment proceedings were never taken.  She 
also testified that she and the Veteran went to Mexico in 
August 1961, that she arrived on August 22, 1961, went to a 
particular court the next day, signed a few papers, and that 
she received a so-called Mexican Decree of Divorce on August 
[redacted], 1961 then married the Veteran the same day.  Moreover, 
she testified that A.R. was not there in person, was not 
represented by counsel, and was not served with any process 
from the Mexican court.  Further, she testified that she did 
not appear in any court proceeding, never gave testimony 
before any judge, and did not appear before any judge for any 
reason.

The SSA records also reveal that she stopped receiving SSA 
benefits as the wife of A.R. in September 1963 and as the 
wife of the Veteran in November 1963.  She subsequently went 
to the SSA District Office after receiving five or six 
letters and telephone calls telling her to file a second 
application for wife's insurance benefits. The appellant 
"steadfastly maintained to the people at that facility that 
the Mexican divorce is no good, that she was still the wife 
of [A.R.], and that she still didn't believe she was entitled 
to any benefits on the account of [the Veteran], her second 
husband, simply because the Mexican divorce, not being valid, 
the marriage that she had with [A.R.] was still in effect."  
Although this decision noted the facts of the case, and legal 
criteria regarding marriage, the documents of record do not 
appear to contain the actual decision rendered by the SSA 
regarding the issues involved.  

Also of record are lay statements from three of the 
appellant's children.  In essence, all of them assert that 
the appellant and the Veteran were married for many years 
until his death in February 1990, and that at least two of 
the children were born of this union.  One son, who was born 
of her marriage to A.R., asserted that he considered the 
Veteran to be his father.  

In a handwritten statement dated in June 2007, the appellant 
stated that she did not know that her marriage to the Veteran 
was not "legal in N.Y. State, since Social Security 
recognized it, I had no idea I was doing something illegal, 
if I knew, I certainly would not have done it."  She further 
indicated that she never signed any paperwork for VA that she 
knew of the impediment.  She could not understand why, if SSA 
recognized her marriage to the Veteran, that VA did not.  She 
remarked that she was not guilty of an impediment in the 
beginning.  

Analysis

A "surviving spouse" is defined, in part, as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3) (West 2002 & Supp. 2008); see also 
38 C.F.R. § 3.50 (2008).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j) (2008).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage; and (b) The 
claimant entered into the marriage without knowledge of the 
impediment; and (c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2008); see also 38 U.S.C.A. § 103(a) (West 2002 & Supp. 
2008).  

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a) (2008).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b) (2008).  

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of § 3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c) (2008).

In VAOPGCPREC 58-91, the General Counsel held:  

[Section] 103(a) of Title 38, United States Code, 
provides in part that, where it is established 
that a claimant for gratuitous veteran's death 
benefits entered into a marriage with a veteran 
without knowledge of the existence of a legal 
impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more 
immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The 
requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law 
marriage constitutes a "legal impediment" to such 
a marriage for purposes of that section.  

The determination of an appellant's knowledge with respect to 
a legal impediment must be viewed in terms of "what the 
appellant's state of mind was at the time that the invalid 
marriage was contracted."  Dedicatoria v. Brown, 8 Vet. App. 
441, 444 (1995); see also Lamour v. Peake, 544 F.3d 1317 
(Fed. Cir. 2008).  

"It is the duty of the [Board] as the fact finder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The record reflects that the Veteran and the appellant 
participated in a marriage ceremony in Mexico in August 1961, 
that a child was born to them six months after this date, and 
that they lived together until the Veteran's death in 
February 1990.  The Veteran's death certificate identified 
the appellant as his surviving spouse, and they had children 
together.  Nevertheless, the Board finds that there was a 
legal impediment to their marriage, i.e., the appellant's 
earlier marriage to A.R. which remained valid under the laws 
of the State of New York because she did not obtain a divorce 
that would be legally recognized by New York.  The Board 
further finds that the appellant had knowledge of this 
impediment at the time of the August 1961 Mexican divorce and 
attempted remarriage to the Veteran, and that her 2007 
statement to the contrary is essentially incredible in light 
of other information contained in the record.  

The appellant has not argued that a valid marriage in the 
eyes of the state of New York ever existed between the 
appellant and the Veteran.  Rather, the question is whether 
their attempted marriage may be deemed valid for purposes of 
entitlement to VA benefits.  

The critical issue, then, is whether the appellant had 
knowledge of the legal impediment to her marriage to the 
Veteran at the time of her attempted marriage to the Veteran 
in August 1961.  If it is found that she did not have 
knowledge of the legal impediment, then her marriage to the 
Veteran could be "deemed valid" pursuant to 38 C.F.R. 
§ 3.52 for the purpose of establishing recognition as the 
Veteran's surviving spouse for the purpose of VA benefits.  
If it is found that she did have knowledge of the legal 
impediment, then the provisions of 38 C.F.R. § 3.52 could not 
be availed and her marriage to the Veteran could not be 
"deemed valid" for VA purposes.  

In various statements and testimony, including in a 
handwritten document dated in June 2007 after the Court's 
initial remand, the appellant asserted that she did not have 
knowledge of the impediment to her marriage to the Veteran, 
and that she thought her marriage to him was legal.  Hence, 
in the absence of information to the contrary, her statements 
would be accepted as proof of this fact and her marriage to 
the Veteran would be deemed valid for the purpose of 
entitlement to VA benefits.  See 38 C.F.R. § 3.205(c) (2008) 
(emphasis added).  However, the Board finds that there is 
information in the record to the contrary.  Thus, her 
statements are not sufficient upon which to overcome the 
finding that there was a legal impediment to her marriage to 
the Veteran - her previous marriage to A.R. - a legal 
impediment of which she had knowledge at the time that she 
entered into the attempted marriage in August 1961.  

In its November 2008 decision, the Court appears to assert 
that only evidence dated contemporaneously to the actual 
marriage ceremony between the Veteran and the appellant can 
be utilized in making this determination, and that in the 
absence of any document dated at the moment of the attempted 
remarriage to the Veteran, the appellant's current statement 
related to her state of mind at that time must be accepted as 
satisfactory proof that she had no knowledge of the legal 
impediment.   

However, there is nothing in the controlling regulation that 
limits the term "information to the contrary" to be 
material dated solely at the moment of the marriage.  
Subsequent statements and evidence pertaining to the 
appellant's state of mind at the time of her attempted 
marriage therefore, may be considered in making this 
determination.  In fact, in Dedicatoria, supra, the Court 
found that the Board's reliance on several falsities and 
inconsistencies in the appellant's evidence and assertions to 
be sufficient in concluding that the appellant did not submit 
sufficient evidence that her marriage could be deemed valid 
pursuant to VA regulations.  The falsities and 
inconsistencies relied upon by the Board in that case 
included statements made in the appellant's VA Form 1-9, 
which presumably was filed many years after the date of her 
actual marriage ceremony.  Furthermore, in light of the 
inconsistencies, the Court upheld the Board's conclusion that 
the inconsistencies casted significant doubt on the 
appellant's belief and significantly reduced the credibility 
and probative value of her statements.  See Dedicatoria, 
supra at 444.  

In this case, the appellant testified before SSA in August 
1964 that she started proceedings for an annulment in the 
autumn of 1960 from A.R, that certain details were never 
resolved and that the final steps of the annulment 
proceedings were never taken.  She testified that in August 
1961 she and the Veteran left New York and flew to the town 
of Juarez, Mexico where they arrived on August 22, 1961.  She 
stated that prior to her departure she had conferred with a 
Mexican attorney in New York, who advised her that when she 
arrived in Juarez she was to go directly to a particular 
court.  On August [redacted], 1961 one day subsequent to her arrival, 
she stated she went to a court, signed a few papers, and 
received in return a Mexican divorce decree.  She testified 
that A.R. was not there in person or represented by counsel 
and he was not served with process.  She stated that she 
herself did not appear in any court proceeding, and never 
gave testimony before any judge nor appeared before any judge 
for any reason.  She stated that on August [redacted], 1961 she 
received the Mexican divorce decree and promptly left town, 
then married the Veteran on August [redacted], 1961.  They left for 
the honeymoon immediately, going to Mexico City and Acapulco.  
About one month later they left Mexico and returned to New 
York. 

As to whether the appellant knew of the impediment at the 
time of the marriage, the Board finds it inherently 
incredible that the appellant believed her Mexican divorce 
decree would be deemed a valid dissolution of her marriage to 
A.R.  Accepting a legal document containing known false 
statements such as her being a resident of Juarez, Mexico 
even though she had only arrived the previous day, or that 
confessional proof had been provided during "the trial" and 
that she had personally appeared before the Judge when she 
had not, immediately advised the appellant that the divorce 
was not valid.  Moreover, having begun annulment proceedings 
in New York, she was aware of the difficulty in dissolving a 
marriage legally in that state.  Indeed, she has testified 
that there was no way to get a divorce in New York since the 
Veteran was incompetent and in an institution.  Therefore, 
presenting at a court house in a foreign country where 
neither she nor A.R. resided, never seeing a judge, never 
testifying, signing a few papers, and leaving with a divorce 
decree simply does not instill a belief in a competent person 
that a valid divorce has occurred.  

Her further actions only serve to confirm that she knew the 
decree was void ab initio.  In this regard, her application 
for SSA benefits based on A.R. was filed in October 1960.  
She began receiving benefits as his wife in April 1961.  Four 
months later she attempted to divorce A.R. in Mexico and 
remarry the Veteran.  Yet, after her return home, she made no 
attempt to contact SSA and advise them of her marital status.  
Rather, she continued to accept benefits as the wife of A.R. 
for two years until filing a claim in August 1963 for 
benefits as the wife of the Veteran.  Thereafter, her 
benefits from A.R. were retroactively terminated, and she was 
granted benefits as the wife of the Veteran, but such 
benefits were to be withheld to recover the overpayment.  She 
appealed the SSA action and argued as to the invalidity of 
the divorce decree and contended that she was still married 
to A.R.  In essence, she averred that her marriage to the 
Veteran had never been legal and that she was still married 
to A.R.  The Board finds that the continued acceptance of 
these benefits for two years without any attempt to inform 
SSA that she was "divorced and remarried" and therefore 
presumably no longer entitled to those benefits, supports the 
conclusion that she knew her divorce was invalid at the time 
it occurred.  In other words, her continued acceptance of 
these benefits, while a resident of New York, from August [redacted], 
1961 (the date on the Mexican divorce decree and attempted 
remarriage) to September 1963, demonstrate her belief that 
the Mexican divorce decree was invalid in the eyes of the 
State of New York from the date that it was issued.  

As to the representative's argument that there was no motive 
to go to the expense and inconvenience of going to Mexico 
unless the divorce would be legal, the Board notes the motive 
for the appellant's choice to abandon attempts to dissolve 
her marriage through proceedings in New York and opt for a 
more expedient avenue is not the issue; her knowledge at the 
time of the attempted marriage to the Veteran is.  The Board 
notes that part of the "substantial expense" included a 
month long honeymoon in Mexico City and Acapulco.  Further, 
had legality been the true issue it would seem that once 
advised by VA in 1966 that the divorce from A.R. was not 
valid and that the marriage to the Veteran was void, action 
would have been taken to legally rectify the situation.  

The Board acknowledges that in a 1967 memorandum a VA Chief 
Attorney, when providing a recitation of facts, stated that 
the appellant went to Mexico in August 1961 and "obtained 
what she believed to be a Mexican Divorce from [A.R.]."  
This memorandum was prepared after the Veteran had filed a 
pension claim and had attempted to have the appellant 
recognized as his wife.  It does not indicate that the belief 
was that the Mexican divorce decree was valid in New York.  
The Board finds this to be entitled to less probative weight 
than the statements of the appellant rendered to SSA 
regarding the validity of the decree.  In this regard, the 
statements to SSA were made prior to any VA rulings on the 
matter in conjunction with the Veteran's claim for pension 
benefits, and are more contemporaneous in time to the 1961 
events in question.  As such, the Board finds that they are 
entitled to greater probative value on the question of her 
state of mind in August 1961 than the statement of her belief 
recited by the VA Chief Attorney in 1967.  See Madden, Bryan, 
Wilson, supra.  

The Court also noted, when discussing the reliance on the 
1964 SSA testimony, that it has been generally accepted that 
statements of one's state of mind or belief regarding a past 
event are deemed unreliable hearsay when offered to establish 
the truth of the past state of mind.  However, if statements 
in 1964, only three years after the events in question, 
should be deemed unreliable as to her state of mind in 1961, 
it follows that statements made in 2007, more than 45 years 
later, of her state of mind in 1961 are equally, if not more 
so, unreliable.  Nevertheless, as the Court noted, the rules 
of evidence do not apply to the Board.  Rather, it is the 
Board's duty to determine the credibility and weight of 
evidence.  See Madden, supra. 

Here, as noted above, the Board finds that the appellant's 
contentions that she had no knowledge of the impediment at 
the time of the attempted marriage to the Veteran in August 
1961 are not credible in light of all the evidence of record 
and therefore not probative.  Indeed, even during the course 
of the appeal her statements have been inconsistent with 
respect to whether A.R. was served process.  In her January 
2002 letter, she stated that A.R. was served with papers.  In 
her testimony before the RO, she stated that he was not 
served and that there was no way he could be served.  Her 
statements to SSA in 1964 likewise indicated that A.R. was 
not served with any process.  Such only highlights the 
unreliability of her current recollection.  

Indeed, it appears that the appellant has altered her stance 
on the matter based on the forum in which she found herself 
seeking benefits.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  In 
light of the inconsistencies between prior contentions and 
evidence more contemporaneous in time to the 1961 events and 
her current contentions, the Board finds that her June 2007 
statement that she did not know of the impediment is not 
credible and therefore not probative on the matter.  See 
Dedicatoria, Culver, Madden, supra.  

As her actions and testimony in appeals to SSA and VA have 
shown, the appellant is capable of meaningfully participating 
in appellate processes.  She certainly would know that legal 
documents containing false information as to her residency, 
the conducting of a trial, and her appearance before a judge 
are not valid.  Indeed, she acknowledged such in her 
testimony in 1964 that the decree was not valid.  It 
therefore follows that at the time she attempted to marry the 
Veteran, she knew the Mexican divorce decree was invalid, and 
that there was an impediment to the marriage.  Her continued 
acceptance of SSA benefits as the wife of A.R. for two years 
following her return from Mexico support such a conclusion, 
as does her testimony to SSA in 1964 that the Mexican divorce 
was not valid and that she was still the wife of A.R.  

The Board observes that, the Court in its November 2008 
opinion noted that the facts were uncontradicted that the 
appellant, "after being frustrated in her attempts to obtain 
a divorce or annulment in New York, consulted an attorney in 
New York who informed her that she could obtain a valid 
divorce in Mexico."  Jane B. Seccadanari v. James B. Peake, 
M.D., Case No. 07-3755, 10 (unpublished opinion filed 
November 13, 2008).  However, the Board has not recognized 
those facts as "uncontradicted" and the record does not 
contain any documentary evidence showing that the appellant 
consulted an attorney in New York who informed her that she 
could obtain a valid divorce in Mexico, and that that divorce 
would subsequently be recognized by the State of New York.  
Rather, she stated to SSA that she "conferred with a Mexican 
attorney in New York" prior to leaving for Mexico, who 
"advised her that when she arrived in Juarez she was to go 
directly to a particular court."  

Furthermore, although she may have been frustrated in her 
attempt to obtain a divorce in the State of New York for 
reasons that are not clearly outlined in the record before 
the Board, the record does not show that her attempts at 
securing an annulment were frustrated.  In fact, the letters 
from the Diocese of New York cited above clearly show that 
that avenue was still open to her - even in 1967 - and that 
that option was never completed.  

With respect to the appellant's contention that she is 
recognized as the Veteran's surviving spouse by the SSA, the 
Board notes that VA is not bound by a determination made by 
the SSA.  Moreover, the state of New York, where the 
appellant and the Veteran resided, has not recognized common 
law marriages since April 29, 1933.  See M21-MR, Part III, 
iii.5.C.14.a.  Thus, no issue pertaining to the existence of 
a common law marriage exists.  Indeed, the appellant 
testified before the RO that she did not consider it a common 
law marriage.  

Finally, the appellant contends, in essence, that she should 
be recognized as the Veteran's surviving spouse, as a matter 
of equity, not based on the law.  The Board is bound by the 
law, and is without authority to grant benefits on an 
equitable basis where contrary to law.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  In this regard, the Board also observes that 
although the Court, in its November 2008 decision, likens her 
situation to that of Philip Nolan in Edward Everett Hale's 
tale, "The Man Without a Country" and to Joseph Heller's 
work, "Catch-22," the evidence in this case shows that the 
appellant and the Veteran were aware for more than 20 years 
that, for VA purposes, their marriage was not valid; and 
during this 20-year period, no attempt was made to rectify 
the situation legally.  Consequently, unlike the characters 
in the works of fiction above, they were in a position to 
rectify the situation but did not do so.  

In light of the above, the Board concludes that the 
preponderance of the evidence indicates that the appellant 
was aware of the legal impediment at the time she attempted 
to enter into the marriage with the Veteran and that her 
contentions to the contrary are not credible.  Hence, the 
criteria outlined in 38 C.F.R. §§ 3.52, 3.205(c) have not 
been met.  Accordingly, the Board must conclude that the 
appellant is not entitled recognition as the Veteran's 
surviving spouse for VA purposes.  Therefore, her appeal must 
be denied.  


ORDER

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for VA purposes, and the benefit sought on 
appeal is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


